United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000 - 19300 NORTHERN STATES FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) Delaware 36-3449727 (State of Incorporation) (I.R.S. Employer Identification No.) 1601 North Lewis Avenue Waukegan, Illinois60085 (847) 244-6000 (Address, including zip code, and telephone number, including area code, of principal executive office) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YES:xNO: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES:xNO: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES:oNO:x 4,277,755 shares of common stock were outstanding at August 1, 2012 NORTHERN STATES FINANCIAL CORPORATION AND SUBSIDIARY FORM 10-Q For the Quarter Ended June 30, 2012 INDEX PART I.FINANCIAL INFORMATION Item 1. Financial Statements Page Number Report of Independent Registered Public Accounting Firm 2 Condensed Consolidated Financial Statements and Notes 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 49 PART II.OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 51 Signatures 53 EXHIBIT INDEX 54 1 Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Northern States Financial Corporation Waukegan, Illinois We have reviewed the accompanying interim condensed consolidated balance sheet of NORTHERN STATES FINANCIAL CORPORATION as of June 30, 2012, the condensed consolidated statements of operations and consolidated statements of comprehensive operations for the three and six month periods ended June 30, 2012 and 2011 and the condensed statements of cash flows and stockholders equity for the six month periods ended June 30, 2012 and 2011.These interim financial statements are the responsibility of the company's management. We conducted our review in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim condensed financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/Plante & Moran, PLLC Chicago, Illinois August 1, 2012 2 Index NORTHERN STATES FINANCIAL CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2012 and December 31, 2011 (In thousands of dollars) (Unaudited) June 30, December 31, Assets Cash and due from banks $ $ Interest bearing deposits in financial institutions - maturities less than 90 days Total cash and cash equivalents Interest bearing deposits in financial institutions - maturities of 90 days or greater 0 Securities available for sale Loans and leases, net of deferred fees Less: Allowance for loan and lease losses ) ) Loans and leases, net Federal Home Loan Bank stock Office buildings and equipment, net Other real estate owned Accrued interest receivable Other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits Demand - noninterest bearing $ $ Interest bearing Total deposits Securities sold under repurchase agreements Subordinated debentures Advances from borrowers for taxes and insurance. Accrued interest payable and other liabilities Total liabilities Stockholders' Equity Common stock (Par value $0.40 per share, authorized 6,500,000 shares, issued 4,472,255 at June 30, 2012 and December 31, 2011. Shares outstanding of 4,277,755 at June 30, 2012 and December 31, 2011) Preferred stock (Par value $0.40 per share, authorized 1,000,000 shares, issued 17,211 shares with liquidation amounts of$1,000.00 per share at June 30, 2012 and December 31, 2011) Warrants (584,084 issued and outstanding at June 30, 2012 and December 31, 2011) Additional paid-in capital (Accumulated deficit) retained earnings ) Treasury stock, at cost (194,500 shares at June 30, 2012 and December 31, 2011) ) ) Accumulated other comprehensive income, net. Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index NORTHERN STATES FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three and six months ended June 30, 2012 and 2011 (In thousands of dollars, except per share data) (Unaudited) Three months ended Six months ended June 30, June 30, June 30, June 30, Interest income Loans (including fee income) $ Securities Taxable Exempt from federal income tax 31 37 61 73 Federal funds sold and other 23 18 37 34 Total interest income Interest expense Time deposits Other deposits 31 79 Repurchase agreements and federal funds purchased 1 22 9 52 Subordinated debentures 64 57 Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision forloan and lease losses Noninterest income Service fees on deposits Trust income Gain on sale of securities 0 0 Net loss on sale of other real estate owned ) ) ) (2 ) Net loss on sale of other assets 0 ) 0 ) Other than temporary impairment of securities 0 0 0 ) Noncredit portion of other than temporary impairment of securities 0 0 0 ) Other operating income Total noninterest income Noninterest expense Salaries and employee benefits Occupancy and equipment, net Data processing Legal FDIC insurance Audit and other professional Prinitng and supplies expense 63 67 Write-down of other real estate owned Other real estate owned expense 70 Loan and collection Other operating expenses Total noninterest expense Loss before income taxes ) Income tax expense 0 0 0 0 Net loss ) Dividends to preferred stockholders Accretion of discount on preferred stock 36 34 71 68 Net loss available to common stockholders $ ) $ ) $ ) $ ) Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index NORTHERN STATES FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE OPERATIONS Three and six months ended June 30, 2012 and 2011 (In thousands of dollars) (Unaudited) Three months ended Six months ended June 30, June 30, June 30, June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income: Unrealized gains on securities available for sale, net of tax Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. NORTHERN STATES FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Six months ended June 30, 2012 and 2011 (In thousands of dollars) (Unaudited) Retained Accumulated Additional Earnings Other Total Common Preferred Paid-In (Accumulated Treasury Comprehensive Stockholders' Stock Stock Warrants Capital Deficit) Stock, at Cost Income (Loss), Net Equity Balance, December 31, 2010 $ ) $ ) $ Net loss ) ) Accrued dividend on preferred stock ) ) Accretion of preferred stock discount issued 68 ) 0 Restricted stock awards from treasury stock ) 0 Restricted stock awards expense Unrealized net gain on securities available for sale Balance, June 30, 2011 $ ) $ $ Balance, December 31, 2011. $ ) $ $ Net loss ) ) Accrued dividend on preferred stock ) ) Accretion of preferred stock discount issued 71 ) 0 Restricted stock awards expense 61 61 Unrealized net gain on securities available for sale Balance, June 30, 2012 $ ) $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Index NORTHERN STATES FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six months ended June 30, 2012 and 2011 (In thousands of dollars) (Unaudited) Six months ended June 30, June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash fromoperating activities: Depreciation Gain on sales of securities 0 ) Net impairment loss on securities 0 Provision for loan and lease losses Write-down of other real estate owned Net loss on sales of other real estate owned 2 Restricted stock awards expense 61 Net change in accrued interest receivable and other assets ) Net change in accrued interest payable and other liabilities ) ) Net cash provided from operating activities Cash flows from investing activities Changes in interest bearing deposits in financial institutions - maturities of 90 days or greater ) 0 Proceeds from maturities, calls and principal reductions of securities available for sale Redemptions of Federal Home Loan Bank stock 0 Proceeds from sales of securities available for sale 0 Purchases of securities available for sale ) 0 Changes in loans made to customers Property and equipment expenditures ) ) Proceeds from sales of other real estate owned Net cash provided from investing activities Cash flows from financing activities Net increase (decrease) in: Deposits ) ) Securities sold under repurchase agreements and othershort-term borrowings ) ) Advances from borrowers for taxes and insurance ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures Cash paid for interest $ $ Noncash transfer of loans to other real estate owned 61 Noncash accrual of preferred dividends The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Index NORTHERN STATES FINANCIAL CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited) Note 1 - Basis of Presentation The accompanying interim condensed consolidated financial statements are prepared without audit and reflect all adjustments which are of a normal and recurring nature and, in the opinion of management, are necessary to present interim financial statements of Northern States Financial Corporation (the "Company") in accordance with accounting principles generally accepted in the United States of America. The interim financial statements do not purport to contain all the necessary financial disclosures covered by accounting principles generally accepted in the United States of America that might otherwise be necessary for complete financial statements. To prepare financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements and the disclosures provided, and future results could differ.Estimates and assumptions used for the allowance for loan and lease losses, valuation of other real estate owned, valuation of other than temporarily impaired securities, valuation of deferred tax assets and status of contingencies are particularly subject to change. The interim condensed consolidated financial statements should be read in conjunction with the audited financial statements and accompanying notes (or "notes thereto") of the Company for the years ended December 31, 2011 and 2010 included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 as filed with the Securities and Exchange Commission.The results of operations for the six month period ended June 30, 2012 included herein are not necessarily indicative of the results to be expected for the full year 2012. Net loss available to common stockholders was utilized to calculate loss per share for all periods presented.During the periods presented, the Company had preferred stock and common stock equivalents from warrants related to funds received from the U.S Department of the Treasury (the “Treasury Department”) through its Capital Purchase Program.However, common stock equivalents from warrants during the periods presented were antidilutive and, therefore, not considered in computing diluted loss per share. 7 Index NORTHERN STATES FINANCIAL CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (Dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Basic lossper share: Net loss $ ) $ ) $ ) $ ) Dividends accrued to preferred stockholders Accretion of discount on preferred stock 36 34 71 68 Net loss available to common stockholders $ ) $ ) $ ) $ ) Weighted average common shares outstanding Basic loss per share $ ) $ ) $ ) $ ) Diluted lossper share: Net loss $ ) $ ) $ ) $ ) Dividends accrued to preferred stockholders Accretion of discount on preferred stock 36 34 71 68 Net loss available to common stockholders $ ) $ ) $ ) $ ) Weighted average common shares outstanding Add: Dilutive effect of common stock equivalents 0 0 0 0 Weighted average common and dilutive commonshares outstanding Diluted loss per share $ ) $ ) $ ) $ ) Note 2 – Preferred Stock On February 20, 2009, pursuant to the Treasury Department’s TARP Capital Purchase Program, the Company issued to the Treasury Department, in exchange for total proceeds of $17,211,000, (i) 17,211 shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the “Series A Preferred Stock”), par value $.40 per share and a liquidation amount equal to $1,000 per share, and (ii) a ten-year warrant (the “Warrant”) to purchase up to 584,084 shares of the Company’s common stock, at an exercise price of $4.42 per share.The $17,211,000 proceeds were allocated to the Series A Preferred Stock and the Warrant based on the relative fair value of the instruments.The fair value of the preferred stock was estimated using an approximate 12% discount rate and a five-year expected life.A fair value of $681,000 was estimated for the warrants using a Black-Sholes valuation.The assumptions used in the Black-Sholes valuation were as follows: $4.42 strike price based on the contract, approximately 53% for the calculated volatility, 3.1% for the weighted average dividends, five years for the expected term and 2% for the risk free rate. The difference between the initial carrying value of $16,530,000 that was allocated to the Series A Preferred Stock and its redemption value of $17,211,000 will be charged to retained earnings (with a corresponding increase to the carrying value of the Series A Preferred Stock) over the first five years as an adjustment to the dividend yield using the effective yield method.The Series A Preferred Stock is generally non-voting and qualifies as Tier 1 capital. 8 Index NORTHERN STATES FINANCIAL CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited) In the event of a liquidation or dissolution of the Company, the Series A Preferred Stock then outstanding takes precedence over the Company’s common stock for the payment of dividends and distribution of assets. Dividends are payable quarterly on the Series A Preferred Stock at an annual dividend rate of 5% per year for the first five years, and 9% per year thereafter.The effective yield of the Series A Preferred Stock is approximately 5.94%.In November 2009, the Company notified the Treasury Department of its intent to suspend its dividend payments on its Series A Preferred Stock.The suspension of the dividend has continued through June 30, 2012.At June 30, 2012, the accumulated dividends payable to the Treasury Department totaled $2.6 million which includes compounding on unpaid dividends at 5.00%.The suspension of dividend payments is permissible under the terms of the TARP Capital Purchase Program, but the dividend is a cumulative dividend and failure to pay dividends for six dividend periods triggers board of director appointment rights for the holder of the Series A Preferred Stock.At June 30, 2012, the Company had suspended eleven dividend payments and expects that the Treasury Department will appoint two directors in 2012.In January 2011, the Company agreed to allow a Treasury Department representative to attend its Board of Directors meetings as an observer. For as long as any shares of Series A Preferred Stock are outstanding, no dividends may be declared or paid on the Company’s common stock unless all accrued and unpaid dividends for all past dividend periods on the Series A Preferred Stock are fully paid. Pursuant to the Capital Purchase Program, the Treasury Department’s consent is required for any increase in dividends on the Company’s common stock above the amount of $0.40 per share, the last semi-annual common stock dividend declared by the Company prior to October 14, 2008, unless the Series A Preferred Stock is redeemed in whole or until the Treasury Department has transferred all of the Series A Preferred Stock it owns to third parties. The Company may not repurchase any of its common stock without the prior consent of the Treasury Department for as long as the shares of Series A Preferred Stock are outstanding to the Treasury Department or until the Treasury Department transfers all of the Series A Preferred Stock it owns to third parties. Note 3 – Common Stock Information related to common stock at the dates indicated was as follows: June30, December31, Par value per share $ $ Authorized shares Issued shares Treasury shares Outstanding shares Pursuant to the Capital Purchase Program, the Company issued to the Treasury Department a Warrant to purchase up to 584,084 shares of the Company’s common stock at an exercise price of $4.42 per share. Based upon its fair value relative to the Series A Preferred Stock discussed in Note 2 above, the Warrant was recorded at a value of $681,000 and is accounted for as equity. The Warrant is exercisable, in whole or in part, at any time, from time to time, until the tenth anniversary of the issue date. 9 Index NORTHERN STATES FINANCIAL CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited) The 2009 Restricted Stock Plan (the "Plan") authorizes the issuance of 400,000 shares of the Company's common stock to be issued in whole or in part from treasury shares or authorized and unissued shares not reserved for any other purpose. Awards under the Plan may be made to directors and employees of both the Company and its subsidiaries and may consist of restricted stock with associated voting rights and the right to receive dividends.Awards may also be issued as stock units not having voting rights or the right to receive dividends until the terms of the award are satisfied and the shares of the Company's stock are actually issued.The terms and conditions of each award is set forth and described in an award agreement between the Company and the participant. In January 2011, 207,500 shares of restricted stock were issued pursuant to the 2009 Restricted Stock Plan from the Company’s treasury stock.During the second and third quarters of 2011, employees, who left the Company, forfeited 2,000 shares of restricted stock, which were returned to treasury stock lowering the total shares issued pursuant to the Plan to 205,500 shares.During the second quarter of 2012, upon the retirement of an employee, 3,000 shares vested.Of the 80,000 shares issued to directors, 70,000 shares vested during the first quarter of 2011, while the remaining 10,000 shares fully vest in January 2013.A total of 122,500 restricted stock shares granted to employees of the Company will fully vest in January 2013.The expense attributable to these restricted stock awards recognized during the three months ended June 30, 2012 and 2011 totaled $31,000 and $29,000, respectively. The expense attributable to these restricted stock awards recognized during the six months ended June 30, 2012 and 2011 totaled $61,000 and $181,000, respectively. Note 4 – Securities At June 30, 2012 and December 31, 2011, the Company had the following securities in its investment portfolio: Gross Unrealized June 30, 2012($000's) Fair Value Gain Loss States and political subdivisions $ $ $
